Citation Nr: 0533490	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-40 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1941 to October 
1945.  The veteran died in October 2003; the appellant is the 
veteran's widow.

This appeal arises from a January 2004 rating decision of the 
Detroit, Michigan Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2003 at the age of 84.  
The immediate cause of death was lung cancer with an onset of 
one month prior to death.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for arthritis of the spine, evaluated as 20 
percent disabling; bilateral pes planus, evaluated as 10 
percent disabling; and anxiety and sinusitis, both evaluated 
as noncompensably disabling.  

3.  The veteran's service medical records do not indicate the 
presence of lung cancer; the record demonstrates that the 
veteran's fatal lung cancer was initially diagnosed in 2003, 
many decades following separation from service.

4.  The service-connected arthritis, pes planus, anxiety, and 
sinusitis have not been shown to have caused or played a 
material role in producing the veteran's death.

5.  The record is unclear as to whether the veteran was 
exposed to asbestos during service; however, there is no 
competent medical evidence showing a causal connection 
between the veteran's death due to lung cancer and the 
veteran's active military service to include the putative 
exposure to asbestos.


CONCLUSION OF LAW

The criteria to establish a claim of service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the October 1945 
separation physical examination are silent regarding the 
presence of lung cancer or interstitial lung disease.

The death certificate indicates that the veteran died on 
October [redacted], 2003.  The immediate cause of death was lung 
cancer with an approximate interval between onset and death 
of one month.  An autopsy was not performed.

September 2003 private medical x-rays were interpreted as 
showing left pneumonia with known underlying neoplasm.  It 
was also reported that pleural abnormalities were consistent 
with pneumoconiosis.  

An October 2003 statement from Kevin Grady, M.D., indicates 
that the veteran had been his patient until he passed away 
due to stage IV poorly differentiated squamous cell carcinoma 
of the lung.  The veteran also had a history of drug induced 
lupus from 1988.  By history, the veteran had exposure to 
asbestos going back multiple years.  Multiple x-rays showed 
evidence of pleural and parenchymal infiltrative disease that 
may well have been related to drug induced lupus and very 
likely was also associated with exposure to asbestos.  A CAT 
scan of the chest showed dense calcific changes suggesting 
the possibility of asbestos related lung disease.  In view of 
his asbestos exposure and the presence of parenchymal disease 
with progressive pleural disease and calcification, it was 
opined that the possibility that a portion of these changes 
were related to asbestos exposure could not be ruled out.  

A September 2004 statement from Dr. Grady indicates that the 
veteran had been a patient since 1987 and that he had been 
diagnosed at that point with diffuse interstitial disease 
most likely related to drug induced lupus.  In discussion 
with the veteran's family after he died, it had been related 
that the veteran had been exposed to asbestos in service 
while living in Quonset huts when he was in the Aleutian 
Islands for one and a half to two years.  If in fact the 
veteran had been exposed to asbestos, it was opined that some 
of his interstitial lung disease may well be related to 
asbestos exposure.  The only real way to tell with 100 
percent certainty was to look for asbestos particles at the 
time of an autopsy.  If the veteran had been exposed to 
asbestos and in view of his history of cigarette smoking, he 
would have had an increased risk for underlying bronchogenic 
carcinoma.  

The appellant testified in July 2005 that the veteran 
suffered from ongoing respiratory disability for 20 years to 
include bronchitis, asthma and pneumonia; that the veteran 
had informed his family that he had been exposed to asbestos 
during service in the Aleutian Islands while living in 
asbestos lined Quonset huts and while on a military ship; 
that physicians at Henry Ford Hospital (although they did not 
treat the veteran) looked at x-rays and stated that he must 
have been exposed to asbestos; and that all supporting 
evidence had been submitted to VA.

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifest to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The death certificate shows the veteran died on October [redacted], 
2003.  The immediate cause of death was lung cancer with an 
onset of one month prior to death.  An autopsy was not 
performed.  

Medical records show that the veteran was diagnosed with the 
fatal lung cancer (squamous cell carcinoma) within the last 
year of his life.  At the time of his death, service 
connection was in effect for arthritis of the spine, 
evaluated as 20 percent disabling; bilateral pes planus, 
evaluated as 10 percent disabling; and anxiety and sinusitis, 
both evaluated as noncompensably disabling.  

The Board must first consider whether there is any basis in 
the record for finding that the veteran's lung cancer began 
in service or during the initial post service year.  As it is 
uncontested that this disorder was first diagnosed shortly 
before the veteran's death, many decades after separation 
from service, there is no basis in the record for a finding 
that the veteran's fatal lung cancer (squamous cell 
carcinoma) began in service or during the initial post 
service year.  38 C.F.R. §§ 3.303, 3.309 (a) (2005).  
Furthermore, the record does not contain competent medical 
evidence of a nexus between the veteran's fatal lung cancer 
and any aspect of his military service many years before.  
Entitlement to service connection based on direct or 
presumptive theories of entitlement therefore is not 
warranted.

The medical record shows that the veteran was service 
connected for arthritis of the spine, pes planus, anxiety, 
and sinusitis at the time of his death.  Medical records at 
the end of the veteran's life do not show that the veteran's 
medical condition was affected by his service connected 
disabilities.  There is simply no medical evidence or opinion 
that would tend to show that the veteran's service connected 
disorders contributed to cause the veteran's death.

It is the appellant's contention that the veteran was exposed 
to asbestos during service which ultimately lead to 
interstitial lung disease and the fatal lung cancer.  There 
is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease. 38 C.F.R. § 3.303.

The appellant contends that the veteran was exposed to 
asbestos during service while on a ship and while living in a 
Quonset hut in Alaska..  Even if the Board were to concede 
that his exposure to asbestos during service is plausible, 
see McGinty v. Brown, 4 Vet. App. 428 (1993), the claim must 
still be denied.

The questions of whether the veteran suffered from an 
asbestosis-related disability and whether such a disability 
was etiologically related to his military service require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The appellant has provided various lay 
statements and testimony in support of this claim.  As the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, her opinions on 
medical diagnoses or causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Dr. Grady, who treated the veteran since 1987, stated that 
the veteran had been diagnosed with diffuse interstitial 
disease that was most likely related to drug induced lupus.  
Dr. Grady then indicated that following the veteran's death, 
he had been informed by the veteran's family that the veteran 
had been exposed to asbestos during service.  Based on this 
fact, Dr. Grady hypothesized that if the veteran had been 
exposed to asbestos, some of his interstitial lung disease 
may well have been related to such exposure.  Dr. Grady then 
made it clear that the only way to ascertain whether the 
veteran had asbestos related interstitial disease would have 
been to look for asbestos particles at the time of an 
autopsy.  In view of the fact that an autopsy was not 
performed in this case, the appellant's own expert has 
admitted that there is no way of determining whether the 
veteran suffered from asbestos-related interstitial disease.  
Thus, the appellant's contentions regarding asbestos exposure 
during service and what physicians at Henry Ford Hospital may 
have indicated without the aid of an autopsy report do not 
constitute competent medical evidence of a nexus between the 
veteran's military service and the onset of his fatal lung 
disease.  

In addition, Dr. Grady couched his September 2004 statement 
with the language that if the veteran had been exposed to 
asbestos some interstitial lung disease may well have been 
related to the asbestos exposure.  The language used by Dr. 
Grady merely suggests the possibility of a nexus between 
interstitial lung disease and the putative exposure to 
asbestos.  There is a significant body of judicial precedent 
in this realm involving situations where language used by a 
examiner to the effect that there "could" be a connection 
or that there "may" be a connection.  The Court has held 
that such statements only indicate a possibility, not 
probability, of a nexus.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative);  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (the Court found evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection);  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  As a result, the September 2004 statement will 
not be accorded significant probative value.

Moreover, the remainder of the medical evidence is completely 
contrary to the appellant's claim.  Although the veteran had 
been diagnosed with interstitial disease that was most likely 
related to drug induced lupus, there was no mention in the 
medical record of the possible exposure to asbestos.  To the 
contrary, the record clearly establishes that lung cancer was 
first shown more than 50 years after separation from service 
and there is no competent medical evidence that would connect 
this disability with service.  As a service-connected 
disability did not contribute substantially or materially to 
cause the veteran's death, service connection for the cause 
of the veteran's death is not warranted.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim and the benefit sought must be denied.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in November 2003 as well as a 
statement of the case in April 2004 and a supplemental 
statement of the case in October 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
her claim.  The documents also informed her that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence she 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the appellant in relation to her 
claim.  In this regard, medical statements from the physician 
who treated the veteran from 1987 until the time of his death 
are of record.  Also of record are the veteran's service 
medical records.  The appellant also appeared and presented 
testimony in support of her claim in July 2005.  Accordingly, 
the Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, a definitive medical nexus 
statement was obtained from Dr. Grady in September 2004.  The 
Board finds that the evidence currently of record is adequate 
to fully and fairly evaluate the appellant's appeal under 
38 C.F.R. § 3.159 without obtaining another medical opinion 
(as Dr. Grady has established that without an autopsy there 
is no medical means to determine whether the veteran had been 
exposed to asbestos).  The Board therefore finds that the RO 
has satisfied the duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the appellant received VCAA 
notice in November 2003 prior to the initial unfavorable AOJ 
decision in January 2004.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


